DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 4/13/2022 have been entered wherein claims 1-5, 10-13, 15, 17-18, 20, 22-28 and 30-33 are pending. Accordingly, claims 1-5, 10-13, 15, 17-18, 20, 22-28 and 30-33 have been examined herein. The previous drawing objections, specification objections, claim objections and 35 USC 112 rejections have been withdrawn except for those included below. This action is Final. 
Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Tool WZ (Paragraph 0055 of the specification) 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
an abrasive belt as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 13, wherein the at least one tool is an abrasive belt, an abrasive roller, a polishing roller, or a disk brush. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim language states “wherein the at least one tool is an abrasive belt, an abrasive roller, a polishing roller, or a disk brush”. However, claim 1, from which claim 13 depends, states “a method for operating a wide-belt sander”. It is not precisely clear how a wide-belt sander can have a tool other than the abrasive belt. Specifically, it is not precisely clear how a wide-belt sander can include an abrasive roller, a polishing roller or a disk brush as a tool. 
Regarding claim 17, the claim language states “detecting, using an optical detection device of the wide-belt sander, the length measurement of the workpiece to be machined before insertion of the workpiece to be machined into the insertion area”. However, it is not precisely clear how this is achieved. Specifically, figure 1 depicts the workpiece already in the insertion area 4 while the length measurements of the workpiece are detected.  Overall, it is not precisely clear what is required of this limitation.
Regarding claim 17, the claim language states “detecting, using an optical detection device of the wide-belt sander, the length measurement of the workpiece”. However, it is not precisely clear if this is an additional detecting step or if this detection step is further limiting the detecting step of claim 1. 
Regarding claim 24, the claim language states “wherein the length measurement of the workpiece is determined even before the workpiece is inserted into the insertion area”. However, it is not precisely clear how this is achieved. Specifically, figure 1 depicts the workpiece already in the insertion area 4 while the length measurements of the workpiece are detected. Overall, it is not precisely clear what is required of this limitation.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13, 15, 20, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925) in view of Venturini (EP 3009231).
Regarding claim 1, Grivna teaches a width utilization prompter/monitor system for wide-belt abrasive machines. Additionally, Grivna teaches a method for operating a wide-belt sander (fig. 1), the method comprising: 

detecting a length measurement of a workpiece to be machined (Grivna may not explicitly teach detecting a length measurement of a workpiece to be machined. However, Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece and the insertion position measurements of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions.); 
detecting an insertion position of the workpiece in an insertion area of the wide-belt sander (Grivna may not explicitly teach detecting an insertion position of the workpiece in an insertion area of the wide-belt sander. However, Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece and the insertion position measurements of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions.); 
determining wear of at least one tool for machining the workpiece, based on the length measurement, the insertion position, and one or more machining parameters; determining, over an engagement time of the at least one tool, a current wear condition of the at least one tool based on an accumulation of the determined wear of the at least one tool;  (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna may not explicitly teach determining wear of at least one tool for machining the workpiece, based on the length measurement, the insertion position, and one or more machining parameters. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus, wherein the wear condition is based on the length measurement, the insertion position and the accumulated duration of machining time and determining, over an engagement time of the at least one tool, and a current wear condition of the at least one tool based on an accumulation of the determined wear of the at least one tool. Doing so would allow Grivna’s device to function as intended); 
determining, based on the current wear condition, a new insertion position of the workpiece in the insertion area; and controlling a light signal display device to display the current wear condition of the at least one tool or the new insertion position of the workpiece (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display advantageous insertion positions to the operator (col. 5, lines 54-65). Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). It would have been obvious that Grivna in view of Venturini teaches determining, based on the current wear condition, a new insertion position of the workpiece in the insertion area; and controlling a light signal display device to display the current wear condition of the at least one tool or the new insertion position of the workpiece. Doing so would allow the device to function as intended).  
Regarding claim 2, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the light signal display device is provided at the insertion area, at which the workpiece to be machined can be inserted or is movable toward the at least one tool DB2/ 42839380.23Application No.: 16/314,282 by a conveyor (fig. 3, col. 3, lines 30-33), or the light signal display device displays the current wear condition or the new insertion position as information at the insertion area (the prior art is not required to teach this limitation because the claim recites the phrase “or”).
  Regarding claim 3, Grivna in view of Venturini teaches the claimed method as rejected above in claim 2. Additionally, Grivna in view of Venturini teaches wherein the light signal display device is configured in the form of a display bar extending partially or completely along the insertion area (fig. 3), or wherein the information is displayed such that the information extends partially or completely along the insertion area (the prior art is not required to teach this limitation because the claim recites the phrase “or”).
Regarding claim 4, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the light signal display device can display by different colors the current wear condition of the tool (the prior art is not required to teach this limitation because the claim recites the phrase “or”) or the new insertion position of the workpiece to be machined, by the colors green, yellow and red (col. 4, line 53 – col. 5, line 65), and wherein green is used for a good condition or a desired position, yellow for an average condition or a less desired position and red for a poor condition or an undesired position (col. 4, line 53 – col. 5, line 65).  
Regarding claim 5, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein a workpiece detection device (Grivna teaches sensors 32 and 33.) detects the insertion position and the new insertion position (col. 4, lines 20-30).  
Regarding claim 11, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the light signal display device is configured as a projection unit (Grivna teaches the readout means includes a plurality of indicator lamps. Additionally, Grivna teaches each of the illuminated zones 51-53 will be provided with colored lenses (col. 4, lines 53-65). Grivna’s lamps and lenses qualify as projection units because the lamps project light onto the lenses).  
Regarding claim 13, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the at least one tool is an abrasive belt (abrasive belt 24), an abrasive roller, a polishing roller, or a disk brush (Grivna is not required to teach the additional limitations because the claim recites “or”).  
Regarding claim 15, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches checking whether a wear condition of the tool was already determined; and storing the determined current wear condition (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna does not explicitly teach determining the wear condition of a tool of the machining apparatus. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Grivna’s sensors function as to detect both length, width and insertion position measurements of the workpiece. Specifically, when the sensors 32 and 33 move in response to contacting a workpiece, and then return to the original position when the workpiece is no longer present, the sensors are detecting the length measurement of the workpiece and the insertion position of the workpiece. Doing so allows Grivna’s apparatus to function as intended and display to the operator the advantageous insertion positions. Additionally, it would have been obvious that Grivna teaches checking whether a wear condition of the tool was already determined and storing the determined current wear condition. Doing so allows the device to function as intended.).    
Regarding claim 20, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the wide-belt sander is for machining panel-shaped workpieces (Grivna’s apparatus is capable of machining panel-shaped workpieces).  
Regarding claim 22, Grivna in view of Venturini teaches the claimed method as rejected above in claim 2. Additionally, Grivna in view of Venturini teaches wherein the light signal display device is disposed in a vertical direction above the insertion area (fig. 3) or displays the information at this position (Grivna is not required to teach this limitation because the claim recites the word “or”).  
Regarding claim 24, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the length measurement of the workpiece is determined even before the workpiece is inserted into the insertion area (As mentioned above in the 35 USC 112(b) rejection, it is not precisely clear what is required of this limitation. However, as best understood by the examiner in light of the 35 USC 112(b) rejection, Grivna in view of Venturini seems to function in a similar manner to the instant application. As best understood by the examiner, in light of the 35 USC 112(b) rejection, Grivna in view of Venturini teaches wherein the length measurement of the workpiece is determined even before the workpiece is inserted into the insertion area.).  
Regarding claim 25, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Additionally, Grivna in view of Venturini teaches wherein the one or more machining parameters comprise at least one of a machining time (Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). It would have been obvious that the accumulative duration of time during which the presence of a workpiece has been detected by the sensors corresponds to the machining time because the workpiece is on the same endless belt 17 for the duration of the machining process), a machining force, a grinding time or a contact pressure (The prior art is not required to teach these limitations because the claim recites “or”).  
Regarding claim 26, Grivna in view of Venturini teaches the claimed method as rejected above in claim 11. Additionally, Grivna in view of Venturini teaches wherein the projection unit comprises a projector (Grivna teaches the readout means includes a plurality of indicator lamps. Additionally, Grivna teaches each of the illuminated zones 51-53 will be provided with colored lenses (col. 4, lines 53-65). Grivna’s lamps qualify as projectors because they project light onto the colored lenses).  
Claims 12, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grivna (US Patent 6634925) in view of Venturini (EP 3009231) and further in view of NPL1 LED Lightstrip (NPL1), hereinafter NPL1.
Regarding claim 12, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Grivna in view of Venturini may not explicitly teach wherein the light signal display device is configured as an-a light emitting diode (LED)  bar, or an organic LED (OLED)  bar.  

However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grivna in view of Venturini to incorporate the LED lightstrip teaching of NPL1 to provide a machining apparatus, wherein the light display device is configured as an LED bar. Doing so would have been a simple substitution of one known light display device (as taught by NPL1) for another known light display device (as taught by Grivna) in order to achieve the predictable results of displaying to the operator information sent from the processor. Additionally, it would have been obvious to make the simple substitution to decrease maintenance of the light display device. 
Regarding claim 23, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Grivna in view of Venturini may not explicitly teach wherein color gradients are usable for the light signal display device.  
However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. 
Additionally, Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grivna in view of Venturini to incorporate the teachings of NPL1 and the further teachings of Venturini to provide a machining apparatus, wherein color gradients can be used for the display. Specifically, it would have been obvious to further modify Grivna to incorporate an increased plurality of sensors 32 in order to detect the width of the workpiece. Doing so would further increase the accuracy of the light display device which informs the operator of the advantageous insertion position. Additionally, doing so would increase the precision of the light display device. As the number of desired sensors increases, it would additionally be obvious to utilize the 16 million possible colors of the LED bar by providing additional feedback colors besides red, green and yellow. Doing so would more accurately portray to the operator the condition of the abrasive belt and allow the operator to better distribute the wear across the belt, which prolongs the working life of the abrasive belt.  
Regarding claims 27 and 28, Grivna in view of Venturini teaches the claimed method as rejected above in claim 1. Grivna in view of Venturini may not explicitly teach wherein a resolution of the light signal display device is less than 5 cm, wherein a resolution of the light signal display device is less than 2 cm.  
However, NPL1 teaches a LED Lightstrip which is capable of producing 16 million colors. Additionally, NPL1 inherently teaches a resolution but does not explicitly define the resolution.
Additionally, Venturini teaches a sanding machine having a conveyor belt 6, abrasive belt 11, and multiple contact rollers 16 which allow the device to detect the width of the panel 2 in the direction 9 (fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grivna in view of Venturini to incorporate the teachings of NPL1 and the further teachings of Venturini to provide a machining apparatus, wherein color gradients can be used for the display. Specifically, it would have been obvious to further modify Grivna to incorporate an increased plurality of sensors 32 in order to detect the width of the workpiece. Doing so would further increase the accuracy of the light display device which informs the operator of the advantageous insertion position. Additionally, doing so would increase the precision of the light display device. As the number of desired sensors increases, it would additionally be obvious to utilize the 16 million possible colors of the LED bar by providing additional feedback colors besides red, green and yellow. Doing so would more accurately portray to the operator the condition of the abrasive belt and allow the operator to better distribute the wear across the belt, which prolongs the working life of the abrasive belt. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Grivna in view of Venturini and NPL1 to provide wherein the resolution of the light display device is less than 2cm. Specifically, it would have been obvious to further modify Grivna to incorporate an increased plurality of sensors 32 in order to detect the width of the workpiece. Doing so would further increase the accuracy of the light display device which informs the operator of the advantageous insertion position. Additionally, doing so would increase the precision of the light display device. As the number of sensors increase, the precision increases and the highest resolution is provided. As the number of sensors decrease, the precision decreases but the cost effectiveness increases. It would have been obvious to try to achieve the desired level of cost effectiveness and precision, including wherein the resolution of the light display device is less than 2cm. 
Allowable Subject Matter
5. Claim 18 is allowed.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Grivna (US Patent 6634925) in view of Venturini (EP 3009231) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the inspection apparatus which determines a surface condition, including a grain direction, as particularly claimed in combination with all other elements of claim 1. 
Regarding claims 17 and 30-31, Grivna (US Patent 6634925) in view of Venturini (EP 3009231) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the optical detection device as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 18, Grivna (US Patent 6634925) in view of Venturini (EP 3009231) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art determining, stochastically or chaotically, a new insertion position as particularly claimed in combination with all other elements of claim 18.
Regarding claims 32-33, Grivna (US Patent 6634925) in view of Venturini (EP 3009231) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the detection device not in contact with the workpiece as particularly claimed in combination with all other elements of claim 1. 
Response to Arguments
6. Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicant argues Grivna does not determine the current wear condition of the tool. In other words, Grivna fails to teach how to determine a current wear condition of the tool based on a summation/accumulation of determined wear. Additionally, applicant argues Grivna fails to display the current wear condition or the new insertion position (top of page 12 of applicant’s remarks). The examiner respectfully disagrees. Grivna teaches the sensors 32 and 33 aid the processor in determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor (col. 5, lines 2-5). The processor then instructs the readout means 30 to display information accordingly. Additionally, Grivna teaches the practice of feeding workpieces evenly is essential in order to distribute wear of machine components. Grivna then teaches it is an object of the present invention to enhance uniform distribution of wear (col. 1, lines 35 and col. 3, lines 5-8). Grivna may not explicitly teach determining wear of at least one tool for machining the workpiece, based on the length measurement, the insertion position, and one or more machining parameters. However, it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus, wherein the wear condition is based on the length measurement, the insertion position and the accumulated duration of machining time and determining, over an engagement time of the at least one tool, and a current wear condition of the at least one tool based on an accumulation of the determined wear of the at least one tool. Doing so would allow Grivna’s device to function as intended. Additionally, Applicant argues the operator may tend to always insert the workpieces more flush to the right during grinding operations and to insert the workpieces more flush to the left during polishing operations, which nevertheless leads to greater wear of the tool on the right side for the same duration of time, which cannot be detected by Grivna (Bottom of page 14 of the applicant’s remarks). The examiner respectfully disagrees. The current claim language only requires “determining wear of at least one tool” and “determining, over an engagement time of the at least one tool, a current wear condition of the at least one tool based on an accumulation of the determined wear of the at least one tool”. Under broadest reasonable interpretation, Grivna, as modified, teaches the claim limitations. Additionally, an obvious statement was established to show that it would have been obvious that by determining the accumulative duration of time during which the presence of a workpiece has been detected by each individual sensor, Grivna is also determining the wear condition of a tool of the machining apparatus. 
See above rejection for more details. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heesemann (EP 0268119) (IDS from 4/3/19) teaches a belt polishing machine.
Homag (DE 102009048442) (IDS from 4/3/19) teaches a machining device with a conveyor belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723